ORDER
PER CURIAM.
Stanley E. Conger, tried by the court, was convicted of two counts of enticement of a child, pursuant to section 566.151, RSMo Cum. Supp. 2006. The trial court sentenced him to two consecutive ten-year terms of imprisonment. On appeal, Conger asserts that the trial court erred in denying his motion for a judgment of acquittal because he claims the evidence presented at trial was insufficient to show that his actions were “for the purpose of engaging in sexual conduct.” The point is denied and the judgment of conviction is affirmed. Rule 30.25(b).